Case 1:19-cv-00612-WES-PAS Document 12 Filed 01/24/20 Page 1 of 5 PageID #: 50




                        IN THE UNITED STATE DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

MICHAEL P. O’NEIL and NICOLA             :
GRASSO                                   :
        plaintiffs,                      :
v.                                       :           Civil Action No. 1:19-cv-612-WES-PAS
PETER F. NERONHA, in his Official        :
Capacity as Attorney General of Rhode    :
Island and COLONEL JAMES M. MANNI, :
in his Official Capacity as the          :
Superintendent of the Rhode Island State :
Police                                   :
        defendants.                      :
____________________________________:

                DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

       Now comes Defendants’ Peter F. Neronha and Colonel James M. Manni, in their Official
Capacities only (“Defendants”), and hereby answer Plaintiffs’ Complaint as follows:

1.      Defendants are without sufficient knowledge or information to form a belief as to the truth
of the allegations contained in Paragraph 1 and, on that basis, the allegations are denied and
Plaintiffs are left to their proof thereof.

2.      Defendants are without sufficient knowledge or information to form a belief as to the truth
of the allegations contained in Paragraph 2 and, on that basis, the allegations are denied and
Plaintiffs are left to their proof thereof.

3.      Admitted that Colonel James M. Manni is the Superintendent of the Rhode Island State
Police. All remaining allegations in Paragraph 3 are denied.

4.      Admitted that Peter F. Neronha is the Attorney General of the State of Rhode Island. All
other allegations in Paragraph 4 are denied.

5.     This is a statement of jurisdiction as to which no responsive pleading is required; if deemed
required, the statement is denied.

6.     This is a statement of venue as to which no responsive pleading is required; if deemed
required, the statement is denied.

7.     Admitted only that there is a Second Amendment to the Constitution of the United States.
Case 1:19-cv-00612-WES-PAS Document 12 Filed 01/24/20 Page 2 of 5 PageID #: 51




8.     This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

9.      Agreed that the Court in District of Columbia v. Heller, 544 v. 581 quoted the 1771 “A
New and Complete Law Dictionary” in referring to the definition of “Arms.” To the extent it
alleges legal or factual arguments, same are denied.

10.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

11.    Denied.

12.    Denied.

13-16. These paragraphs contain legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent they allege factual matters, same are denied.

17.     Admitted that Plaintiffs are challenging applicable Rhode Island law. To the extent it
alleges factual matters, same are denied.

18.    Admitted that Plaintiffs are seeking injunctive relief. To the extent it alleges factual
matters, same are denied.

19.    Admitted that Plaintiffs are seeking injunctive relief. To the extent it alleges factual
matters, same are denied.

20-54. Defendants are without sufficient knowledge or information to either admit or deny the
allegations contained in these paragraphs and therefore, the allegations in these paragraphs are
denied.

55.    Denied.

56.    Admitted only that the statute speaks for itself.

57.    Admitted only that the statute speaks for itself.

58.     Defendants are without sufficient knowledge or information to either admit or deny the
allegations contained in this paragraph and therefore, the allegations in this paragraph are denied.

59.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.
Case 1:19-cv-00612-WES-PAS Document 12 Filed 01/24/20 Page 3 of 5 PageID #: 52




60-81. Defendants are without sufficient knowledge or information to either admit or deny the
allegations contained in these paragraphs and therefore, the allegations in these paragraphs are
denied.

82.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

83.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

84.    This paragraph does not contain statements of fact or allegations to which a response is
required. To the extent it alleges factual matters, same are denied.

85.     Admitted that this paragraph quotes a section of the Declaratory Judgment Act. To the
extent it alleges factual matters, same are denied.

86.    Denied.

87.    Denied.

88.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

89.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

90.    This paragraph contains legal conclusions, not allegations of operative fact, therefore no
responses are needed. To the extent it alleges factual matters, same are denied.

       WHEREFORE, Defendants respectfully request that the complaint be dismissed with
prejudice and that they be awarded the coast and fees of this action.
Case 1:19-cv-00612-WES-PAS Document 12 Filed 01/24/20 Page 4 of 5 PageID #: 53




                                   AFFIRMATIVE DEFENSES

        Defendants, Attorney General Peter F. Neronha and Colonel James M. Manni in their
official capacities only, hereby assert the following affirmative defenses in response to the
allegations in the Plaintiffs’ Complaint:
                               FIRST AFFIRMATIVE DEFENSE

      Defendants, as officers of the State of Rhode Island, are entitled to all privileges and
immunities which are enjoyed by the sovereign.

                             SECOND AFFIRMATIVE DEFENSE

      Defendants assert any and all applicable defenses relating to the doctrine of discretionary
immunity.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to maintain an action against these Defendants insofar as the
legislation at issue enjoys the presumption of validity and, in fact, was duly enacted and is not
violative of any provisions of the Federal or State constitutions.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                               FIFTH AFFIRMATIVE DEFENSE

       Defendants are entitled to a presumption that they will act at all times with good faith.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to attorney’s fees, interest, or costs in this action.

       WHEREFORE, Defendants pray that the Complaint in this civil action be denied and
dismissed and that judgment enter against Plaintiffs; that Defendants be awarded reasonable
attorney’s fees and costs incurred in the defense hereof; and such other relief as is lawful, proper
and just.
Case 1:19-cv-00612-WES-PAS Document 12 Filed 01/24/20 Page 5 of 5 PageID #: 54




                                                            DEFENDANTS,

                                                            PETER F. NERONHA and
                                                            COLONEL JAMES M. MANNI, in
                                                            their Official Capacities Only,

                                                            By:

                                                            PETER NERONHA,
                                                            ATTORNEY GENERAL

                                                            /s/ Julia C. Wyman
                                                            Julia C. Wyman, Bar No. 9017
                                                            Andrea Shea, Bar No. 9702
                                                            Special Assistant Attorneys General
                                                            Neil Kelly, Bar No. 4515
                                                            Assistant Attorney General
                                                            150 South Main Street
                                                            Providence, RI 02903
                                                            Tel: (401) 274-4400, Ext. 2037
                                                            Fax: (401) 222-3016
                                                            jwyman@riag.ri.gov
                                                            ashea@riag.ri.gov
                                                            nkelly@riag.ri.gov

                                CERTIFICATE OF SERVICE

        I hereby certify that I filed the within document via the ECF filing system and that a copy
is available for viewing and downloading. I have also caused a copy to be sent via the ECF system
to the attorneys of record on this 24th day of January, 2020.




                                                     /s/ Dylan R. Gaddes
